UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
SEBASTIAN PORTILLO et al.,                                             :
                                                                       :
                                    Plaintiffs,                        :
                                                                       :   19-CV-3738 (JMF)
                  -v-                                                  :
                                                                       :       ORDER
COLEMAN PLAN A GROUP LLC d/b/a MONROE et :
al.,                                                                   :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

         By letter filed December 23, 2019, see ECF No. 45, the Court has been advised that the
parties in this action, brought pursuant to the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §
201 et seq., have reached a settlement in principle. Under the FLSA, an employer who violates
the requirement that overtime wages be paid must pay both the unpaid overtime compensation
and an additional equal amount as liquidated damages. See id. § 216(b). Any settlement —
including any proposed attorney’s fee award — must be scrutinized by the Court to ensure that it
is fair. See Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199 (2d Cir. 2015) (holding that
“stipulated dismissals settling FLSA claims with prejudice require the approval of the district
court or the DOL to take effect”); Wolinsky v. Scholastic, Inc., 900 F. Supp. 2d 332, 335-36
(S.D.N.Y. 2012) (identifying factors a court may consider in evaluating the fairness and
reasonableness of a proposed FLSA settlement and the reasonableness of a proposed attorney’s
fee award).

        Accordingly, it is hereby ORDERED that, on or before January 14, 2020, the parties
must submit the settlement agreement to the court along with a joint letter explaining the basis
for the proposed settlement and why it should be approved as fair and reasonable, with reference
to the factors discussed in Wolinsky. See Wolinsky, 900 F. Supp. 2d at 335-36. The letter should
also address, if applicable, any incentive payments to the plaintiff and any attorney’s fee award
to plaintiff’s counsel (with documentation to support the latter, if appropriate).

        The parties are reminded that, now that they have reached a settlement, they have the
option to consent to proceed for all purposes before the assigned Magistrate Judge (the
appropriate form for which is available at https://nysd.uscourts.gov/forms), in which case the
assigned Magistrate Judge would decide whether to approve the settlement. In the event that all
parties consent to proceed before the assigned Magistrate Judge for that purpose, they should
email a fully executed version of the consent form to
Furman_NYSDChambers@nysd.uscourts.gov on or before January 14, 2020.
      In addition, the parties are advised that the Court will not approve any settlement
agreement containing any of the following provisions:

   •   a confidentiality provision, unless the parties can show that there are reasons, specific to
       the case, sufficient to overcome the common law right of access to judicial documents.
       See id. at 337-41 (explaining the common law right of public access as it relates to
       settlement agreements in FLSA cases); see also Sanz v. Johny Utah 51 LLC, No. 14-CV-
       4380 (JMF), 2015 WL 1808935, at *2 (S.D.N.Y. Apr. 20, 2015);

   •   a release or waiver provision that releases or waives claims that have not accrued or
       claims unrelated to wage-and-hour matters, unless the parties can show that there are
       reasons, specific to this case, justifying such a broad release. See, e.g., Lopez v. Nights of
       Cabiria, LLC, 96 F. Supp. 3d 170, 181 (S.D.N.Y. 2015); or

   •   a clause that bars a plaintiff from making negative statements about a defendant unless it
       includes a carve-out for truthful statements about a plaintiff’s experience in litigating his
       case, or unless the parties can show that there are reasons, specific to this case, justifying
       a non-disparagement clause without such a carve-out. See, e.g., Zapata v. Bedoya, No.
       14-CV-4114, 2016 WL 4991594, at *2 (E.D.N.Y. Sept. 13, 2016).

        In the event that the settlement agreement does contain any of these provisions, the
parties’ joint letter should also indicate whether the parties (1) would adhere to the settlement in
the event the Court is prepared to approve all but the provision(s) (in which case, the Court
would, absent good cause, docket both the parties’ joint letter and the settlement agreement itself
— notwithstanding any confidentiality provision) or (2) would abandon the settlement and
continue to litigate this action in the event the Court does not approve the provision(s).

        The pretrial conference scheduled for January 9, 2020, see ECF No. 32, along with all
pending deadlines in this case, are adjourned sine die pending the submission of a settlement
stipulation for the Court’s review and approval.

       SO ORDERED.

Dated: December 26, 2019
       New York, New York                             _______________________________
                                                             JESSE M. FURMAN
                                                           United States District Judge




                                                 2
